                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                )
BRENDA WILKS,                                   )
                                                )
          Plaintiff,                            )
                                                )
v.                                              )      Civil No. 19-cv-10592-LTS
                                                )
OCWEN FINANCIAL CORPORATION,                    )
et al.,                                         )
                                                )
          Defendants.                           )
                                                )

                 ORDER ON MOTION FOR RECONSIDERATION (DOC. NO. 15)

                                         September 13, 2019

SOROKIN, J.

          On August 20, 2019, the Court dismissed with prejudice Plaintiff Brenda Wilks’s

complaint against Defendants Ocwen Financial Corporation, Ocwen Mortgage Servicing, Inc.,

and Ocwen Loan Services, LLC for failure to comply with the requirements of Rule 8(a)(2).

Doc. No. 14. On August 29, 2019, Plaintiff filed a letter with the Court reiterating the

allegations in her complaint. Doc. No. 15. Plaintiff asked that the Court treat her letter as a

motion for reconsideration; Defendants treated the letter as such and filed an opposition. Doc.

No. 16.

          “Generally, a motion for reconsideration is not a vehicle for giving an unhappy litigant an

additional chance to sway the judge, nor is it intended to allow a party to make arguments

already presented to, and rejected by, the court.” Davis v. Lehane, 89 F. Supp. 2d 142, 148 (D.

Mass. 2000) (quoting Froudi v. United States, 22 Cl. Ct. 290, 300 (1991)). While the

submissions of pro se litigants are entitled to liberal construction, see Haines v. Kerner, 404 U.S.
519, 520–21 (1972), “pro se litigants are not exempt” from such procedural constraints. Doc.

No. 14 at 3. After due consideration of Plaintiff’s motion, the Court DENIES the Plaintiff’s

motion for reconsideration.



                                                    SO ORDERED.


                                                     /s/ Leo T. Sorokin
                                                    Leo T. Sorokin
                                                    United States District Judge




                                                2
